Citation Nr: 1506712	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by care at VA from April 1997 to March 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who had active service from October 1943 to May 1946.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2010 substantive appeal (VA Form 9), the appellant requested a personal hearing before a Veterans Law Judge at the local RO (Travel Board hearing), which was subsequently scheduled for July 2012 and notice was sent to the appellant.  The appellant did not report for the scheduled Board hearing in July 2012 and has not provided good cause for not attending.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2014).

In June 2010, the appellant submitted additional written statements with a waiver of agency of original jurisdiction (AOJ); therefore, the Board may consider these statements in the first instance.  In reviewing this case, the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 1998.

2.  The immediate cause of death was a ruptured infrarenal aortic aneurysm with other significant conditions contributing to death, but not resulting in the underlying cause of death, of temporal arteritis and polymyalgia rheumatic.

3.  The Veteran's death was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

4.  The Veteran's death was not proximately caused by occurrence of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the death of the Veteran, claimed to have been caused by care at VA from April 1997 to March 1998, have not been met.  38 U.S.C.A. §§ 1110, 1151, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312, 3.361 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U.S. Court of Appeals for Veterans Claims (Court) held that, in general, 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  

The appellant was provided notice in March 2009, prior to the initial adjudication of the claim in June 2009.  She was notified of the evidence not of record that was necessary to substantiate the claim as well as VA and her respective duties for obtaining evidence.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied; hence, no rating or effective date will be assigned.  Dingess/Hartman, 19 Vet. App. 473.  The March 2009 notice letter also fully complied with the Hupp notice requirements.  Thus, the Board concludes that VA satisfied its duties to notify the appellant.     

VA satisfied its duty to assist the appellant in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records, specifically, service treatment records, VA treatment records, a copy of the Veteran's death certificate, the June 2009 VA examination report, and lay statements.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  A VA medical opinion (the report of which has been associated with the claims file) was obtained in June 2009.  The Board finds that the VA medical opinion, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner reviewed the claims file and offered opinions with supporting rationale.    

As noted above, the appellant did not report for a scheduled Board hearing in July 2012 and has not provided good cause for not attending.  As VA satisfied its duties to notify and assist the appellant, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Dependency and Indemnity Compensation

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability or death which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability or death is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability or death may qualify for compensation if the disability or death is not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability or death, the proximate cause of the additional disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability or death was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability or death that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R.	 § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.  

The appellant seeks DIC benefits; specifically, she seeks compensation pursuant to 38 U.S.C.A. § 1151 for the cause of the Veteran's death contending that his death resulted from medical care provided by VA.  She alleges that the medical care provided by VA was careless, negligent, erroneous in judgment, or otherwise evident of fault on the part of VA.  

Specifically, the appellant contends that VA staff were negligent and did not provide proper care to the Veteran while he was treated at a VA nursing home from April 1997 to March 1998.  See July 2008 informal claim.  The appellant contends that the Veteran fell and fractured his right hip in April 1997 and that, over the next several months, she brought numerous incidents to the attention of VA staff members that were not addressed in a timely manner, if at all.  The appellant asserts that this lack of proper care and indifference to her requests led to the Veteran remaining in the nursing home until his death.  See also September 2008 formal claim (on a VA Form 21-534).

The appellant contends that the Veteran fell and broke his hip, while under VA care, which "weakened his vessels" causing his death and that he had blood in his urine, but no one at VA gave him the proper help.  See March 2009 written statement (contending she informed VA medical staff about the blood in the Veteran's urine, but nothing was done).  The appellant asserts that VA did not work to improve things before the Veteran was in crisis and instead tried to blame her for a late procedure that VA doctors wished to perform.  The appellant highlighted a July 1997 VA x-ray report noting that the Veteran's descending thoracic aorta was markedly tortuous or aneurysmally dilated.  See March 2009, January 2010, March 2010 written statements. 

The Veteran was not in receipt of service connection benefits for any disability at the time of his death, and the appellant does not contend, nor does the record show, that any disability causing or contributing to death was related to his service period which ended over 50 years prior to his death.  Rather, the appellant's sole contention is that the Veteran's death was the result of improper or negligent VA medical care.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or that his death was the result of an event that was not reasonably foreseeable.    

First, the Veteran died on March [redacted], 1998.  The Veteran was a patient at the VA Medical Center (VAMC) in Tampa, Florida from April 1997 (when he was admitted to a VA nursing home for care of his Parkinson's disease and anemia) until his death in March 1998.  According to the death certificate, the immediate cause of death was listed as a ruptured infrarenal aortic aneurysm with other significant conditions contributing to, but not resulting in the underlying cause of, death of temporal arteritis and polymyalgia rheumatic.  The death certificate notes that the probable manner of death was natural.

A March [redacted], 1998 VA discharge summary, prepared the day after the Veteran's death, notes that the Veteran was initially admitted to the nursing home unit in April 1997 for respite care secondary to limitations in basic activities of daily living due to Parkinson's disease.  Subsequently in April 1997, the Veteran was transferred to the hospital due to a right hip fracture from a fall and was subsequently transferred back to the nursing home unit.  The discharge summary notes that the Veteran had Parkinson's disease and anemia with positive blood in the stool.  On March 3, 1998, the Veteran was found unresponsive with faint pulse, no respirations, and blood pressure of 68/32.  The appellant was notified and did not want the Veteran transferred to the hospital.  At that time, the Veteran was placed on the seriously ill list. A March 3, 1998 VA treatment record notes that the appellant was aware the Veteran had been placed on the seriously ill list and requested "comfort measures only."

The VA discharge summary notes that, on March 4, 1998, the VA treating physician spoke with the appellant and she reported that she wanted comfort measures only per the Veteran's wishes.  The Veteran's status was discussed with the appellant and she was informed that the Veteran may die.  The appellant indicated her understanding and reiterated that she wanted comfort measures only for the Veteran.  On March [redacted], 1998, the Veteran was found by VA staff and was pronounced dead.  See VA treatment records dated from March 3-[redacted], 1998.  

In March 1998, an autopsy was performed and a report was prepared in May 1998.  The examining physician noted that the Veteran had been living in a VA nursing home since April 1997 with end-stage Parkinson's disease verses frontal lobe syndrome.  The examining physician noted that, three days prior to death, the Veteran had hypotension, but, at the appellant's request, it was not evaluated and worsened until the Veteran's death.  The examining physician noted that the cause of the Veteran's death was a ruptured infrarenal abdominal aortic aneurysm.  The most probable cause of the aortic aneurysms was noted to be atherosclerotic disease, though a contributing factor may have been temporal arteritis.

The June 2009 VA examiner, following review of the pertinent evidence of record, noted that the Veteran died of a ruptured infrarenal aortic aneurysm.  The VA examiner noted that the appellant elected to not have this problem evaluated three days prior to the Veteran's death when he developed low blood pressure.  The VA examiner opined that it is quite likely that VA could have fixed this problem had it been evaluated and the Veteran would not have died.  The VA examiner opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA that caused the Veteran's death.  The VA examiner noted that, prior to his death, the Veteran had a prior broken hip and hematuria; however, these in no way contributed to his death.  

The June 2009 VA examiner reviewed the claims file and there was no indication that the examiner was not fully aware of the circumstances surrounding the Veteran's death or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion.  As such, the Board finds the June 2009 VA medical opinion highly probative.    

The appellant has repeatedly referred to (and submitted as evidence) a July 1997 VA x-ray report noting that the Veteran's descending thoracic aorta was markedly tortuous or aneurysmally dilated.  See March 2009, January 2010, March 2010 written statements.  The appellant has also contended that the Veteran was voiding blood in his urine and was not provided proper care at VA.  See July 2008, March 2009 written statements.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The appellant has not been shown to have the necessary medical training and/or expertise to opine that the Veteran's death was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA that proximately caused his death.  Such opinion of VA fault requires both knowledge of what the standard of medical care should have been, how the standard was breached by VA medical providers, and the complex question of how the breach of standard of medical care cause the Veteran's death.  Beyond noting the July 1997 VA x-ray report, the appellant has not alleged how this x-ray report reflects potential fault or negligence on the part of VA.  

Further, while VA treatment records note that the Veteran had some blood in his urine, the weight of the evidence of record does not support a finding that this proximately caused his death.  Rather the cause of the Veteran's death is noted to have been ruptured infrarenal aortic aneurysm.  See March 1998 death certificate, May 1998 autopsy report, June 2009 VA examination report.  As such, the Board accords the appellant's lay statements as to potential fault or negligence on VA's part lesser probative weight then the June 2009 VA medical opinion.   

Additionally, the Board finds that there was no absence of informed consent shown, and the evidence does not show the Veteran's death was proximately caused by occurrence of an event not reasonably foreseeable.  The March 1998 VA treatment records indicate that the appellant, on behalf of the Veteran and following explanation from the treating physician that such a course of action could lead to the Veteran's death, requested that he be treated with comfort measures only.  Based on the above, the Board finds that the appellant, on behalf of the Veteran, provided informed consent for comfort measures only prior to the Veteran's death.  

In Schertz v. Shinseki, 26 Vet. App. 362 (2013), the Court held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. at 368.

The Board finds that the Veteran's death was reasonably foreseeable because an objective reasonable heath care provider would have considered it to be an ordinary risk of providing comfort measures only and not treatment for the diagnosed hypotension.  The VA treating physician spoke with the appellant with regard to the Veteran's status and she was counselled that the Veteran may die if no treatment was provided.  The appellant indicated her understanding and reiterated that she wanted comfort measures only for the Veteran.  The Board further finds that the risk of death was disclosed to the appellant prior to the cessation of treatment other than comfort measures when the treating physician explained the reasonably foreseeable risks, including the possibly that the Veteran may die, associated with limiting treatment to comfort measures only.

Based on the above, the Board finds that a preponderance of the evidence is against a finding that the cause of the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or treatment, or that the cause of the Veteran's death was the result of an event that was not reasonably foreseeable; therefore, the claim for DIC under the provisions of 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.       


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to have been caused by care at VA from April 1997 to March 1998, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


